Citation Nr: 1504151	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  07-11 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for residuals of pneumonia.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January to April 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2006 rating decision (more than eight year ago) of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and an April 2014 rating decision of the RO in Louisville, Kentucky.  

In the January 2006 decision the RO adjudicated the asthma and pneumonia claims.  In the April 2014 decision, the RO adjudicated the hearing loss claim.  The Agency of Original Jurisdiction (AOJ) with regard to the issues currently on appeal to the Board is the RO in Louisville, Kentucky.  

In July 2010, the Board reopened the asthma and pneumonia claims that are the subject of this appeal and remanded the case to the RO for further development.  The Board adjudicated this appeal in an August 2011 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In a November 2012 decision, the Court vacated the Board decision and remanded the case to the Board for development consistent with the Court's decision.  

Since the November 20102 Court decision, the Board remanded the asthma and pneumonia claims to the RO for additional development in May 2013, August 2013, and April 2014.  The issues are now back before the Board.  

In September 2014, the Veteran submitted a document indicating that he waived AOJ consideration in the first instance of any new evidence submitted.  The Board has thus considered all relevant evidence of record, irrespective of when it was submitted.  See 38 C.F.R. § 20.1304(c) (2014).  

The Board apologizes to the Veteran for the delay in the full adjudication of his case. 

FINDINGS OF FACT

1.  The Veteran has not had asthma since contemporaneous to when he filed his current claim to the present.  

2.  The Veteran's current pulmonary disability is not etiologically related to the asthma diagnosed during active service. 

3.  In-service pneumonia was an acute condition that resolved without residuals.

4.  The Veteran's current pulmonary disability is not etiologically related to the pneumonia diagnosed during active service.  

5.  The Board denied service connection for bilateral hearing loss in a decision with a date of mailing to the Veteran of July 2010 stamped on its face.  

6.  Evidence, not previously before agency adjudicators and not redundant or cumulative of evidence previously before adjudicators, related to an unestablished fact necessary to substantiate a claim of entitlement to service connection for hearing loss, has not been submitted since the July 2010 Board decision.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).  

2.  The criteria for service connection for residuals of pneumonia have not all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).  

3.  The July 2010 Board decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1100 (2014).  

4.  New and material evidence has not been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A.  Asthma and Pneumonia Claims

The Veteran contends that service connection is warranted for a current pulmonary disorder on the basis that he had pneumonia during service and was diagnosed with asthma with bronchitis during service and his current pulmonary disorder is related to these in-service events.  He contends that he had asthma prior to service, it did not manifest very often because his parents kept him out of the cold, his parents could not afford health care so he did not see physicians prior to service, and the cold weather and training during service made his asthma worse.  He has also argued that he did not have asthma prior to service.  

Ultimately, the Board denies his claims on the basis that the present disability element is not met as to "asthma" and the nexus element is not met as to any current pulmonary disorder and his in-service conditions.  

Due to the extensive amount of evidence related to the pneumonia and asthma claims, the Board first lists the factual background (in subsection A.1.) and then provides an analysis of the law as applied to the facts (in subsection A.2).  

      A.1.  Pneumonia and Asthma Claims - Factual Background

The Veteran first filed a claim of entitlement to VA benefits in April 1966, indicating that the sicknesses, diseases or injuries relevant to his claim were asthma and any other disability that is a matter of record.  The RO denied service connection for asthma in a September 1966 rating decision.  

In March 2005, the RO received a claim from the Veteran in which he reported that he had problems with his lungs related to the problems he had in-service involving 61 days of hospitalization.  The RO denied that claim in the January 2006 rating decision on appeal, determining that new and material evidence had not been received to reopen the claim.  The Board reopened the claim in a July 2010 decision.  

Service treatment records (STRs) include a narrative summary of 61 days of inpatient treatment at Ireland Army Hospital, Fort Knox, Kentucky, for pneumonia; beginning on February 10, 1966.  Admitting diagnosis was right lower lobe pneumonia.  A social and family history section of the summary documents that the Veteran reported that he had the usual childhood diseases and asthma and several episodes of pneumonia requiring hospitalization.  He reported that during his adult life he had difficulty with shortness of breath and wheezing, especially when in dusty atmospheres.  He reported that he had not required treatment by a physician during the previous two years but described symptoms compatible with asthma.  The summary states that the last admission for pneumonia was when the Veteran was approximately 11 years old.  

By February 14, 1966, he was feeling better but still had wheezes and rales could be heard over the right lower lobes and a few over the left.  A sputum culture revealed beta strep and he was stared on a 10 day course of penicillin.  February 28 chest x-rays showed no abnormalities.  By March 3, he still had rales over the left lower lobe.  Final diagnoses were 1. Pneumonia, cause and organism unspecified, right lower lobe and left lower lobe and 2.  Asthma with bronchitis.  The pneumonia was listed as in the line of duty while the asthma with bronchitis was listed as existing prior to service (EPTS).  

A Medical Board Proceedings documents that he had recovered from diagnosis one (pneumonia), and that he was medically unfit, the proceedings lists a summary of medical conditions as asthma with bronchitis.  

Recommendations included that the Veteran did not meet the standards of medical fitness because of bronchial asthma with symptoms since his twelfth birthday and for this reason he should be separated from military service due to erroneous induction.  

STRs also include a June 1964 letter in which "T.B.," M.D. stated as follows:  "That in the year of 1958, I attended [the Veteran] because of Hepatitis, acute infectious.  Further examination revealed him to have had an infection due to histoplamosis (sic) at sometime during his early childhood."  

In July 2005, the RO received a statement in which the Veteran's spouse, who identified herself as a licensed practical nurse (and the Board has taken this fact into consideration), reported that from the beginning she noticed that the Veteran had no endurance.  She stated that the Veteran had told her that he was ill during service with a lung infection and he had been sick all of his life.  She reported that his disability had worsened over the years.  She stated that when she finally read his military records she realized what she thinks happened.  She stated that she felt that he was inducted into the army and during his basic training he was exposed to strep and the infection was not treated so it continuously got worse causing him to cough up blood and almost die. 

In a February 2006 letter, the Veteran reported that he has had asthma all of his life and continued to have asthma.  He reported that his service made his asthma worse.

In a June 2006 statement, the Veteran's sibling stated that his family knew the Veteran had asthma but they could not afford medical treatment.  In a another June 2006 statement, the Veteran reported that his parents did not allow him to be exposed to cold weather for long at a time so prevent asthma attacks and in basic training the cold weather and training caused his asthma to infect his lungs and speculated that this could now be emphysema.  He reported that he has been trying to deal with these problems all of his life since service.   

April 2006 VA treatment records document that the Veteran reported sinus congestion, occasional subjective fevers, sore throat, ear pain, and a cough.  The plan included to check pulmonary function tests (PTFs) and that the Veteran had noted that he had a similar test in the past and was told he had emphysema.   

In an August 2010 letter, "R.M.," M.D stated that he evaluated the Veteran in July 2010, that by history he had bilateral pneumonia while in service and that the Veteran reports some shortness of breath since then.  Dr. R.M. stated that current chest x-ray showed evidence of chronic appearing interstitial lung markings in both bases which could be secondary to previous infection.  He reported that the Veteran underwent spirometry in July 2010 with findings of normal flow rates with evidence of reactive airways, although reported as normal spirometry.  Dr. R.M. then opined that "bilateral basilar scarring may be related to previous pneumonia although patient's respiratory status could be improved with treatment for reactive airways."  Also submitted are results of PFTs from July 2010.  Stated on the results page are conclusions and pulmonary function diagnosis.  The conclusions were:  "The results are within normal limits.  Although the flow rates are within normal limits, the overinflation and response to bronchodilators are characteristic of reactive airways."  Listed as the pulmonary function diagnoses are normal spirometry and reactive airways.  Also listed is a diagnosis of COPD.  

VA provided an examination of the Veteran in November 2010.  Chest x-rays revealed no acute pulmonary process.  The report indicates that PFTs were conducted and that lung volume measurements indicated severe ventilator restriction.  Diagnosis was severe restrictive pulmonary deficit.  The examiner stated that this finding is not consistent with COPD.  The examiner stated that the current diagnostic studies including PFTs and chest x-ray failed to demonstrate COPD or asthma.  The examiner also stated that the studies failed to demonstrate any objective findings related to the pneumonia during service.  The examiner provided the medical opinion that the Veteran's currently diagnosed lung condition was not cause by or a result of the pneumonia and asthma with bronchitis.  The rationale provided was that "[T]he current diagnostic studies including PFTs and chest x-ray file to demonstrate COPD or asthma, additionally there is not objective medical evidence of any residual of pneumonia."

In December 2010, in response to a telephone call from the AOJ asking whether the Veteran had additional evidence to submit, the appellant advised the AOJ that he had seen his family doctor for his lung condition.  

The Board denied service connection for asthma in the August 2011 decision.  

VA telephone care notes (for example, from March 2012), document that the Veteran reported several months of chest congestion.  There is a results section listing a system concern of wheezing triggered by allergies; small risk for asthma, and a recommendation to avoid asthma triggers.  

In a November 2012 decision, the Court vacated the Board's August 2011 denial of service connection for asthma and residuals of pneumonia.  In the November 2012 Court decision, the Court first stated that the Veteran had in-service respiratory problems that were so severe that he was discharged from service.  The Court then stated that after reviewing all of the Veteran's records and diagnosing him with severe restrictive pulmonary deficit the examiner did not explain his rationale for concluding that the Veteran's current lung condition is not related to his in-service respiratory problems.  The Court thus found the examination inadequate.  

The Board remanded the issues in May 2013 to return the claims file to the examiner who examined the Veteran in November 2010 in order to obtain a new medical opinion.  

In June 2013, the examiner who had previously examined the Veteran provided the requested opinion.  The examiner indicated review of the Veteran's claims file.  He opined that the claimed condition was less likely than not incurred in or caused by service.  With regard to the asthma claim, the examiner stated as follows:  

The finding of restrictive disease on pulmonary function testing is not consistent with the diagnosis of asthma or copd.  Asthma, copd, and even types of bronchitis would give rise to obstructive defects on pulmonary function testing not restrictive defects.  

The veteran was only on active duty military for two months and seventeen days.  He was treated for pneumonia and recovered.  He entered the hospital on 2/10/1966 and was discharged in mid March.  There is not evidence of a chronic lung disease developing during active duty service or after separation from the service.  

Asthma was acknowledged while the veteran was on active duty service but this condition was found to exist prior to active duty service.  The evidence from the private treating physician and from the veteran's spouse was reviewed.  This did not provide objective probative information that would better substantiate this claim.  

Additionally there is not an adequate nexus between the illness while on active duty service (pneumonia) and the current restrictive pulmonary defect.  There is not evidence of evaluation and/or treatment for a respiratory problem until the early or mid 2000s, over thirty years from the time of separation from the service.  Since separtation (sic) from the service the veteran has gained over one hundred pounds.  This obesity is the more likely cause of the current restrictive pulmonary defect.  

Also the finding on x-ray of chronic appearing interstitial lung markings was noted in BOTH lung bases.  In the service the veteran suffered from a right lower lobe pneumonia, not a bilateral pneumonia.  This is more evidence that the restrictive defect is less likely caused by or related to the in-service condition.  

Submitted by the Veteran is a September 2013 letter in which "L.M.," M.D. reported that the Veteran presented in the physician's office initially two months earlier for evaluation concerning injuries that occurred during his military service.  The remainder of the text of the letter is as follows:

The patient suffered from pneumonia of the left lower lobe that resulted in a history of asthma and chronic bronchitis in this gentleman.  He has been treated off and on for his total life for problems related to his pneumonia and still has wheezing on a recurrent nature with recurring and chronic bronchitis as a result of the pneumonia he suffered while in the military.  He was hospitalized at Ireland Community Hospital at Fort Knox, Kentucky.

The patient has chronic shortness of breath as a result of his pulmonary disease and requires treatment with bronchodilators recurring antibiotics and steroids as needed for his symptomatology.  This has resulted in what I feel is chronic lung disease and for this reason we will obtain a pulmonary function test to evaluate the complications of his previous pneumonia.  During his service he did have bibasilar infiltrates noted on his chest x ray as confirmed by his VA records.  The patient's chest x ray here reveals findings consistent with chronic pulmonary disease as a result of his longstanding asthma.  

Thanks for your evaluation of my patient and rendering an opinion concerning extending his disability from ten percent an increased amount to assist with his medical care and his inability to function at a very high level due to complications of his medical problems I feel he is significantly disabled from the complications of his previous pulmonary problems.  

Included with that letter is a copy of what appears to be PFT results with a handwritten "severe restrictive airways disease" notation.  

He also submitted a letter dated in October 2014 from Dr. L.M.  In that letter, Dr. L.M. noted the in-service treatment of the Veteran for pneumonia and stated that there was also an outbreak of spinal meningitis at Fort Knox.  Dr. L.M. acknowledged that the Veteran was not diagnosed with spinal meningitis and stated that "the concern is that he may have had a more serious illness than was recognized while he was there and treated for pneumonia."  Dr. L.M. acknowledged that the Veteran recovered from his pneumonia to the extent that he could be discharged from the hospital and that since his discharge he has always had a problem with recurring respiratory illness, asthma, weakness, fatigue, and difficulty for his entire life.  Dr. L.M. stated as follows:  

It is my feeling that this patient does suffer from pulmonary complications of his pneumonia and this should be considered in his disability rating from the VA since he does suffer from chronic pulmonary disease and now has obstructive sleep apnea as a result of the complications of this illness. He requires CPAP at night and has also a disability rating from tendonitis and hearing loss, which have resulted in a 10 % disability rating.  I feel [the Veteran] is justified in seeking a disability rating of at least 50% due to his persistent medical problems.  

The RO returned the pneumonia and asthma issues to the Board after it obtained the June 2013 opinion and readjudicated the claims.  

In August 2013, the Board again remanded the issues for additional development.  The Board noted that in providing a negative etiology opinion, the June 2013 examiner stated that the Veteran suffered from right lower lobe pneumonia in service, "not a bilateral pneumonia," and that post-service chest x-rays showed chronic appearing interstitial changes in both lungs.  

The Board pointed out that the Veteran's service treatment records showed an initial diagnosis of right lower lobe pneumonia when the Veteran was admitted for treatment in February 1966 but that rales were heard in both the right and left lower lobes later during the hospitalization and the final diagnosis was pneumonia of the right and left lower lobes.  The Board explained that the examiner's conclusion that the Veteran did not have bilateral pneumonia in service appears to be inaccurate and therefore the opinion was not adequate because it is based in part upon an incorrect factual basis

In October 2013 another opinion was obtained.  A different examiner from the one that had previously examined the Veteran provided the requested medical opinion.  He indicated that he had reviewed the Veteran's claims file.  The examiner provided an opinion that it is less likely than not that the claimed condition was incurred in or caused by the Veteran's service.  The examiner provided the following rationale:  

It is clearly documented in the STRs that the military physicians obtained a letter from the Veterans private physician (pediatrician) that he had had asthma in childhood since about age 11 or 12-1955/1956 (for multiple years prior to service in 1966).  He had also been hospitalized in childhood for pneumonia on several occasions.  The Veteran was in the service for 2 months and 17 days as a basic trainee prior to an MEB [Medical Evaluation Board] for his undisclosed asthma which EPTS. 

Shortly after the Veteran started active duty in basic training he was admitted with a bibasilar pneumonia (10 Feb 1966).  It was noted on 28 Feb 1966 that his repeat chest xray was clear.  On 16 Mar 1966, it was noted that on clinical exam his chest was clear.  On 12 Apr 1966, date of separation from the service, it again is noted that the Veteran was clinically doing well, had no complaints and there had been no changes from several interval exams since 16 Mar 1966.  Thus, when the Veteran was separated from active service on 12 Apr 1966, his chest xray was clear and clinically he was clear.  He had no evidence of aggravation of his asthma which EPTS.  He had no evidence of any residual from the bibasilar pneumonia.  This was an acute infection that had completely resolved.  

There is no objective clinical evidence that in the 47 years since the Veteran was in the service for 2 months and 17 days in 1966 that his childhood asthma has ever been a problem or been aggravated.  

In August 2010, Dr [R.F] wrote a letter in support of the Veteran that there was one spirometry test and a chest xray (Jul 2010) that showed some findings possibly consistent with prior infection and some evidence of reactive airways.  This physician did not mention that the Veteran was also diagnosed with myasthenia gravis which could cause the chest xray and most likely caused the spirometry findings that he referenced.  Furthermore a chest xray performed in November 2010 was normal.  

The Veterans childhood asthma had its onset prior to the service (EPTS).  The Veterans childhood asthma was not aggravated by his service nor related to any incident in his 2 months and 17 days of service.  The Veteran currently has no objective clinical evidence of asthma.  

The Veteran did not have any residuals of the acute bibasilar pneumonia, he developed in the service, at the time he was separated from service in April 1966.  This was an acute infection that completely and undeniably resolved in the service.  

The Veteran, by history, had had several episodes of pneumonia prior to the service and there was no evidence that he had had any residuals of these prior pneumonias when he entered the service.  The Veteran currently has no residuals of the bibasilar pneumonia that he developed while in the service.  

After readjudication by the RO, the case was again returned to the Board.  

Also submitted by the Veteran are medical records from treatment at Clinton County Hospital in December 2013.  A discharge summary documents that the Veteran was admitted to the hospital and started on intravenous antibiotics.  His chief complaint was cough, fever and chills and increasing shortness of breath.  Chest x-ray revealed left lower lobe pneumonia.  

Under a past history section is listed only arthritis.  This evidence does not show that the Veteran has ever had asthma or had previously had pneumonia.  

In April 2014, the Board again remanded the asthma and pneumonia issues to the RO.  The Board stated that the October 2013 opinion was inadequate, and that private treatment records recently associated with the claims file had not been accompanied with a waiver of AOJ consideration in the first instance, and that there were outstanding VA treatment records.  

The Board determined that the October 2013 opinion was inadequate because the examiner simply recited the relevant medical evidence and that a review of the service treatment record indicated that the examiner may have misread or misinterpreted medical evidence.  The Board explained that there is no indication that the private physician who offered the June 1964 statement reported that the Veteran had asthma in childhood since about age eleven or twelve and had been hospitalized in childhood for pneumonia on several occasions.  

Rather, the Board explained, the Veteran self-reported a similar history during in-service treatment in March 1966 - that he had a history of pneumonia requiring hospitalization on several occasions, the last being at age eleven and that he also had asthma.  

The Board pointed out that while the examiner reported that upon the Veteran's separation from service in April 1966, his chest X-ray examination was clear and he was doing well, he did not note the inspiratory wheezes and rales found on the Veteran's service separation examination on March 22, 1966.  The Board remarked that it appears that the chest X-ray to which the examiner referred was dated on February 28, 1966, at which time the Veteran presented with inspiratory wheezes and rales, prior to his service separation examination.  The Board stated that further comment, responding fully to the Board's inquiries and based on an accurate reading of the relevant medical evidence, was therefore required. 

The Board also noted the newly-received private treatment records dated in December 2013 that indicated that the Veteran was hospitalized for pneumonia.  As the examiner, in October 2013, found no pneumonia or residuals thereof on physical examination, and there has been an episode of pneumonia since, a new physical examination was required.  

Another examination was conducted in May 2014.  The examiner indicated that she had reviewed the claims file.  The examiner recounted an accurate history as reflected in the claims file.  She concluded that the claimed condition was less likely than not incurred in or caused by his service.  She provided the following rationale:  

It is my opinion that this veteran had reactive airway disease prior to entering military service.  He was hospitalized on Feb. 2, 1966 with minimal bibasilar pneumonia.  At the time of discharge from the hospital he was additionally diagnosed as having "asthma with bronchitis."  He was then discharged from service, contrary to his desire, for "not meeting medical standards at the time of induction."  The preexisting condition was not specified, but in view of the diagnosis of asthma I must conclude that asthma was the reason for the unwanted (by the veteran) discharge.  This is my best medical opinion.  Rarely in medicine is an opinion "undebatable", but this is my conclusion based on the evidence available to me.  

The examiner also concluded that the preexisting asthma was not aggravated beyond its natural progression by an in-service event, injury, or illness.  She provided the following rationale:  "Asthma is a long term illness.  Three months of service in the military should not influence the long term course of the disease."

She stated that "[t]he veteran had mild pneumonia associated with asthma while serving in the military.  However, I do not believe his current pulmonary condition, variously diagnosed as COPD or restrictive lung disease, can be attributed to a brief mild pneumonia 45 years ago."

The Board finds this medical opinion to be entitled to great probative weight:  The opinion is clear and the findings detail.

From October to December 2014, the Veteran submitted copies of newspaper articles from February 1966 reporting that there were outbreaks of spinal meningitis at Fort Knox, Ky.  

In December 2014 the Veteran submitted additional statements.  There is a statement comprised of three pages, marked 3, 4, and 5, although the statement is not signed by anyone.  It refers to the Veteran in the third person.  This statement appears to first disagree with a finding of pre-service asthma.  It then refers to the outbreak of spinal meningitis, states that a strep infection can cause spinal meningitis, and appears to argue that the Veteran may have had spinal meningitis.  There is also a page numbered 2 that refers to the Veteran in the first person.  The Board concludes therefore that either the Veteran or his spouse wrote pages 3 through 5, but this is unclear. 

      A.2.  Asthma and Pneumonia Claims - Analysis

There have been four opinions obtained by VA during the course of this claim and appeal and the Veteran has submitted private opinions.  Although no opinion is perfect, the Board finds that, from all of these different opinions, there is sufficient medical evidence of record to decide these issues.  No additional delay for yet another opinion is therefore necessary.  See 38 U.S.C.A. § 5103A(d)(2)(c).  A decision in this case should be made.  

As to the asthma issue, importantly, the Veteran has never been diagnosed with asthma during the course of his claim and appeal.  The last diagnosis of record is that found in the 1966 STRs, nearly 50 years ago. 

The examination reports from October 2013 - that there is no objective evidence of asthma since the Veteran was discharged from service - and post service treatment records, none of which includes clear findings of asthma or a diagnosis of asthma - are the most probative evidence as to whether the Veteran has had asthma at any time contemporaneous to or since he filed his current claim for service connection for asthma.  Simply stated, notwithstanding any evidence to the contrary, the Veteran does not have asthma.    

Dr. R.M.'s August 2010 letter is afforded little probative weight because nexus opinion is stated in entirely speculative language (i.e. "may be related" and "could be secondary").

The November 2010 examination finding that diagnostic tests did not show asthma is highly probative evidence that he does not have asthma.  VA treatment records mention that he is a small risk for asthma, more evidence that he does not have asthma.  The recommendation to avoid asthma triggers in the VA treatment records must be understood in the context of a telephone care note, it is not evidence that the Veteran has "asthma".  At the time of his admission to Clinton County Hospital in 2013, there is no mention of even a history of asthma.  

Dr. L.M.'s September 2013 letter is afforded little probative value as to whether the Veteran has had asthma as an adult.  He had no knowledge of longstanding asthma because he first saw the Veteran in July 2013.  He did not diagnose asthma.  The statement that his chest x-ray reveals findings consistent with chronic pulmonary disease as a result of his "longstanding asthma"  is not evidence of "longstanding asthma" and undermines the opinion greatly.  

Simply stated, it presupposes longstanding asthma with nothing more than the Veteran's unsupported statement that he has had asthma all of his life, which is simply not the case.  That report by the Veteran is afforded very little probative value.  The Veteran has not demonstrated any medical expertise and whether one has asthma or some other respiratory condition with symptoms similar to those of asthma requires medical expertise.  This is because distinguishing asthma from some other respiratory disease is not knowledge within the realm of a layperson and is not a determination that can be made by observation with one's senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As the Veteran's report of longstanding asthma is of little probative value, the predicate finding of longstanding asthma by Dr. L.M., which can only have come from the Veteran given the evidence submitted, is of little probative value, and hence any relationship of x-ray findings to longstanding asthma is of little probative value.  

Similarly the reports from his spouse (a nurse) are afforded little probative weight.  In her letter she refers to the Veteran contracting strep during service and not being treated as causing him to almost die.  In this regard, he was, in fact, treated for the strep infection as is documented in the 1966 narrative summary.  More importantly, that he had a strep infection during service, which was treated during service, is not evidence that he has had "asthma" during the course of his claim and appeal or that the strep in service had any residual effects to this day, nearly 50 years later. 

As to the development regarding preexisting asthma and whether it was worsened during service, the May 2014 opinion is adequate and highly probative evidence against a finding of in-service asthma aggravation.  This, however, simply does not matter in this case:  The preponderance of evidence shows that the Veteran has not had asthma at any time from contemporaneous to when he filed his claim that led to this appeal to the present (many years).  It, therefore, does not matter for the purposes of this decision whether the Veteran had asthma prior to service or whether any preexisting asthma was, or was not, aggravated by service.  As the present disability element is not met for "asthma" the appeal as to service connection for asthma must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The preponderance of evidence is also against a finding that the Veteran has residuals of his in-service pneumonia (any form of lung disability).  The most probative evidence is the October 2013 examination report and the May 2014 examination report.  The October 2013 examiner explained that he currently has no residuals of pneumonia and this followed diagnostic testing.  Similarly, the May 2014 examiner explained that the Veteran's current pulmonary conditions cannot be attributed to brief mild pneumonia many years ago in service.  The Board understands that the examiner did not provide further explanation as to this opinion.  However, to ask more under the facts of this case is essentially to ask the examiner to explain an absence of a relationship.   Explaining a lack of a relationship is inherently difficult if not impossible.  Here, the facts of this case are consistent with the May 2014 conclusion and inconsistent with any other conclusion.  Most importantly, the evidence shows that the Veteran's pneumonia resolved during service and the in-service diagnostic tests, as referred to by the October 2013, showed no residuals of the acute in-service infection.  These findings are consistent with the May 2014 opinion and inconsistent with any other conclusion.  

The Board recognizes that the Veteran was discharged because of his respiratory condition.  He was discharged because of his report of longstanding asthma.  The narrative summary and the medical board proceedings clearly show that his pneumonia was considered resolved and the reasons for his discharge were that his asthma made him unfit for military service.  

Dr. L.M. made the statement that the Veteran has been treated off and on for his total life for problems related to his pneumonia and still has wheezing on a recurrent nature with recurring and chronic bronchitis as a result of pneumonia he suffered while in the military.  Dr. L.M. did not explain how pneumonia that resolved during service, with no x-ray abnormalities shortly after treatment began, resulted in the Veteran's current symptoms.  Again, Dr. L.M. wrote this opinion after seeing the Veteran for no more than two months, at best, and provided no findings to support this opinion.  Although he included a copy of PFT results, that copy states no diagnosis other than severe restrictive airways disease.  The conclusion that his current symptoms are due to in-service pneumonia is unsupported by rationale and is inconsistent with the other physicians who report that his in-service pneumonia left no residuals and that the narrative summary of his in-service pneumonia shows was resolved.  

For these reasons, the Board affords the 2013 opinion of Dr. L.M. little probative weight.  

The 2014 letter from Dr. L.M. is also afforded little probative value.  As to the meningitis outbreak at Fort Knox in 1966, as Dr. L.M. noted, the Veteran was not diagnosed with meningitis, nor is there any evidence that he has ever had meningitis, which does not help the rational for this doctor.  That there was an outbreak of meningitis at Fort Knox when the Veteran was stationed there is not relevant to any issue currently before the Board.  

This 2014 letter also tends to show that Dr. L.M. has no knowledge of what the Veteran has been treated for since service other than what the Veteran told him.  The 2014 letter indicates that the facts supporting his opinion come only from the Veteran and also shows that they are inaccurate.  In this regard, Dr. L.M. incorrectly identified that conditions for which the Veteran is service connected.  

Dr. L.M.'s feeling that the Veteran suffers from pulmonary complications of his pneumonia is unsupported by any rationale.  While it is inherently difficult, if not impossible, to provide a rationale for why someone does not suffer from residuals or why there is no relationship between one thing and another (i.e., a disease in service and a present disability from nearly 50 years ago) such is not the case when one, such as Dr. L.M. asserts that a relationship exists or there are residuals of an in-service disease.  Dr. L.M.'s "feeling" that the Veteran suffers from pulmonary complications of his pneumonia is therefore afforded very little probative weight.  

Similarly, the statement of either the Veteran or his spouse, received in December 2014, that he may have had spinal meningitis is no more than very pure speculation unsupported by any evidence that he has ever had spinal meningitis.  It is afforded very little probative weight.  

In summary, while there is a great deal of evidence in this case, and the Board understands the Veteran's concerns, the most probative evidence of record shows that the Veteran's pneumonia during service left no residuals and his current chronic pulmonary conditions are unrelated to the in-service pneumonia.  

It is also recognized that the Veteran was treated for pneumonia in December 2014.  However, what the record documents is that he had pneumonia prior to service, last hospitalized for when he was 11 years old, a brief pneumonia during service in 1966, and pneumonia in 2014.  There is no evidence that his current pneumonia is part of the pneumonia during service.  Moreover, the pneumonia during service resolved, as shown by the STRs.  The October 2013 examiner explanation with regard to the in-service pneumonia is highly probative evidence against a finding that his pneumonia in December 2014 is related to his active service.  The examiner explained the clinical findings during service and explained that his in-service pneumonia was an acute infection that completely resolved.  The Clinton County Hospital records provide no indication that he had other than another acute pneumonia in December 2014.  Indeed, those records list only arthritis in the medical history section.  This record, overall, provides more evidence in this case against the claim.  The medical reports that support the claim are, at best, questionable. 

For the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that all elements of service connection have been met for service connection for a pulmonary disease, whether for asthma or residuals of pneumonia.  The appeal as to these issues must therefore be denied.  

      B. Hearing Loss Claim

In a January 2006 rating decision the RO granted service connection for tinnitus and denied service connection for bilateral hearing loss.  The Veteran appealed that denial to the Board.  In July 2010 the Board denied his appeal.  The Board decision is final on the date stamped on its face.  38 C.F.R. § 20.1100 (2014).  Thus, VA cannot review the claim on the merits unless new and material evidence has been added to the record since the July 2010 Board decision.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In September 2012, VA again received a claim of entitlement to service connection for bilateral hearing loss.  In an April 2014 rating decision, the RO denied the September 2012 claim on the basis that new and material evidence had not been received to reopen the previously denied claim.  The Veteran's appeal of the April 2014 decision is now before the Board.

In the July 2010 decision, the Board found that the Veteran's hearing loss existed prior to his entrance into service and was not aggravated by his service.  Thus, new and material evidence would be evidence, not previously submitted and not redundant or cumulative of evidence already of record, that showed either that the hearing loss did not preexist service or that it was not aggravated by service.  

The only relevant information provided since the final Board decision is the Veteran's claim and a statement received in September 2013 that he had evidence showing that this hearing loss had its onset during his military service and that VA never addressed such evidence.  By this language, it is clear that the Veteran is referring to evidence submitted prior to the July 2010 decision.  

Prior to the July 2010 Board decision, for example, in a statement dated in June 2007, the Veteran argued that he did not have hearing loss prior to service and that his hearing loss was caused by service.  He has provided no evidence since the July 2010 showing either that the hearing loss did not preexist service or showing that hearing loss was aggravated by service.  As new and material evidence has not been submitted since the last final denial of service connection for bilateral hearing loss the claim cannot be reopened.  This evidence is not material or, truly, "new".  The Veteran is simply repeating his claim. 

In a December 2014 post remand brief, the Veteran's representative stated that the Veteran has raised the allegation that the denials of service connection for hearing loss were clear and unmistakable error (CUE), that the question of CUE has not been adequately developed and adjudicated by the AOJ, and that the CUE question was inextricably intertwined with the appeal.  

When a determination of the AOJ is affirmed by the Board, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104 (2014).  The Board decision issued in July 2010 affirmed the September 2006 RO decision denying service connection for bilateral hearing loss.  Therefore, the only prior decision that denied service connection for hearing loss is the July 2010 Board decision.  It appears that the Veteran's representative is contending that the RO must develop and adjudicate a request for revision of a Board decision based on CUE. It is the Board, not the RO, that addresses motions for revision of a Board decision based on CUE.  See 38 C.F.R. § 20.1404 (2014).  

Filing and pleading requirements for motions to revise a Board decision based on CUE are set out at 38 C.F.R. § 20.1404(a) and (b).  The motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, as clearly in this case, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(b).  

There is no motion for revision of the Board decision that denied service connection for bilateral hearing loss.  If the Veteran wishes to file such a motion he can do so.  There is no reason for the Board to now delay action on the appeal of the hearing loss determination by the RO in the April 2014 decision based on the possibility of a motion for revision of the July 2010 Board decision based on CUE.  The Board believes that remanding this case, once again, for this reason, based on these facts, does no service to the Veteran, who has waited years for a decision in this case.          

In summary, new and material evidence not having been submitted, the appeal is denied as to reopening a claim of entitlement to service connection for bilateral hearing loss.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107)(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice with regard to the asthma and pneumonia claims in letters sent to the Veteran in June 2005, February 2007, and July 2010.  To the extent that any of that notice post-dated the initial unfavorable adjudication of the claims by the RO, the Veteran had a meaningful opportunity to participate in the processing of his claim after the notice and the RO subsequently readjudicated his claims.  VA provided notice as to reopening and substantiating the hearing loss claim in a letter sent to the Veteran in March 2014.  Although that letter informed him that material evidence would be evidence relating to aggravation of hearing loss during service, the argument presented with regard to errors in previous VA decisions regarding preexistence of hearing loss shows that the Veteran has actual knowledge that the material evidence would include evidence showing that the hearing loss did not preexist service.  Thus there is no prejudice to the Veteran by the omission in the letter than evidence showing that the hearing loss did not preexist service would also be material.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  All identified relevant and available service, VA, and private treatment records are associated with the claims file.

As explained above, VA has provided numerous medical examinations with regard to the asthma and pneumonia claims and there is sufficient medical evidence of record to decide these issues.  See 38 U.S.C.A. § 5103A(d)(2)(c).  New and material evidence has not been submitted with regard to the hearing loss claim and therefore VA has no duty to provide an examination or obtain an opinion as to that claim.  See 38 C.F.R. § 3.159(C)(4)(c)(iii).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist

ORDER

Entitlement to service connection for asthma is denied.  

Entitlement to service connection for residuals of pneumonia is denied.  

As new and material evidence has not been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss the claim is not reopened.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


